SD03 fRcv. 9/97)




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF OHIO




                                             :
(Enter above the full name of the plaintiff in this
action)


                   V.                                                      Case No.
                                                                                         \ :.!21 CV5 8 3 .<
                                                                                        J.                    ^ND

                                                                           COMPLAINT UNDER
                                                                           42 U.S.C. 2000e-5(f)(l)

(Enter the above full name of the defendant or
                                                                           ^              ^          ^;r/ML-4
defendants in this action)




I.        Parties

          (In item A below, place your name in the first blank and place your present address and telephone
          number (or telephone number where you can be reached) where indicated in the following blanks.)

          A.       Name of Plaintiff         liUc, Ic^ ihu
                   Address          <^33                         ^     /iC-//0^'j
                   Telephone No.

                   Under 42 U.S.C. 2000e-5(f)(l) suit may only be "brought against the respondent named in the
                   charge" ofunlawful employment practice you filed with the Ohio Civil Rights Commission and/or
                   the Equal Employment Opportunity Commission. ATTACH A COPY OF THE CHARGE YOU
                   FILED WITH THE OHIO CIVIL RIGHTS COMMISSION AND/OR THE EQUAL
                   EMPLOYMENT OPPORTUNITY COMMISSION TO THIS COMPLAINT. In item B below list
                   the name and address of the employer against whom you filed the charge. In item C below, list the
                   name and address of any other person(s) you named in the charge you filed with the Ohio Civil
                   Rights Commission and/or the Equal Employment Opportunities Commission.

          B.       Defendant
                                  (As named in the attached charge)
                   Address




                                                                 -I-
       C.    Additional defendants (as named in the attached charge):




II.    The Court has jurisdiction under 42 U.S.C. §2000e-5(f)(l)-

       A.    The date the notice of right to sue was issued by the Equal Employment Opportunity
             commission was                                                          .

       B.    The date you received the notice of right to sue was                             .

       C.    ATTACH A COPY OF THE NOTICE OF RIGHT TO SUE TO THIS COMPLAINT.


III.    Statement of Claim

       The Equal Employment Opportunities Act provides, in part, that

             (a)     it shall be an unlawful employment practice for an employer -

                     (1)    to fail or refuse to hire or to discharge any individual, or otherwise to discriminate
                            against any individual with respect to his compensation, terms, conditions, or
                            privileges of employment, because of such individual's race, color, religion, sex, or
                            national origin.

       42 U.S.C. §2000e-2(a)(l). Other unlawful employment practices are set out in 42 U.S.C. §2000e-2(a)
       through (d).

       State here as briefly as possible thefacts of your case. Describe how each defendant is involved. Include
       also the names of other persons involved, dates, and places. Do not give any legal arguments or cite any
       cases or statutes. If you intend to allege a number of related claims, number and set forth each claim in
       a separate paragraph. Use as much space as you need. Attach an extra sheet if necessary.




                                                          jme ^                    LA-:S'f^'hS
                l/tSYviAj (-1Lc^                                ^
            -A^            j                   ('4-^ j

                                                         -2-
                                                                                               \

                                                                                               I




              qc,^                                                                             i


              ($/^j

IV.      Relief

         (5/fl/£ briefly exactly whatyou want the Court to dofor you. Make no arguments. Cite no cases or
         statutes.)




                                                                    fCr-^S'fh'A^
                      L                                         ^




                                                              (Signature of Plaint




I declare under penalty of perjury that the foregoing is true and correct.



(D/te)                                                               (Si^ature of Plaintiff)




                                                        -3-
